Citation Nr: 0701136	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-03 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. Cloud, 
Minnesota


THE ISSUE

Entitlement to reimbursement or payment by the Department of 
Veterans Affairs (VA) of unauthorized medical expenses at a 
private hospital from May 2, 2004, through May 4, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to April 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a determination of the VA Medical Center, St. 
Cloud, Minnesota (the agency of original jurisdiction) that 
the veteran was not entitled to reimbursement for 
unauthorized private medical services rendered from May 2, 
2004, through May 4, 2004 at St. Joseph's Medical Center.

The appeal is REMANDED for the reasons stated below.  VA will 
notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  This law 
redefined the obligations of the VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits, including which evidence, if any, 
the appellant is expected to obtain and submit, and which 
evidence will be obtained by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The record does not reflect that the appellant has been 
furnished the notice required by VCAA, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b), relative to the 
issue on appeal.  The Board notes that the July 2004 letter 
sent by the VA to the veteran was not adequate inasmuch as it 
failed to address the relative burdens on the VA and the 
veteran.  In addition, it did not specifically address the 
criteria for reimbursement of his private medical expenses.  

The Board also notes that, although the veteran is 
represented by The American Legion, there is no indication 
that the statement of the case or other pertinent documents, 
including the decision denying the claim for reimbursement, 
were sent to that organization.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
should issue a VCAA notice letter as to 
the issue on appeal, in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 38 
C.F.R. § 3.159, Quartuccio v. Principi, 16 
Vet. App. 183 (2002), and any other 
applicable legal precedent.  Specifically, 
the veteran should be informed of all 
information and evidence needed to 
substantiate and complete the claim for 
reimbursement, which information and 
evidence, if any, that he is to provide 
and which information and evidence, if 
any, VA will attempt to obtain.  VA must 
also request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  

2.  The agency of original jurisdiction 
should provide the veteran's 
representative with a copy of all relevant 
evidence, including the decision denying 
the claim for reimbursement, and the 
statement of the case issued in July 2004.

3.  Following completion of the above, the 
agency of original jurisdiction should 
review the evidence and determine whether 
the veteran's claim may be granted.  If 
not, he and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


